        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 1 of 28




 1    Brian A. Howie (026021)
      brian.howie@quarles.com
 2    QUARLES & BRADY LLP
      Firm State Bar No. 00443100
 3    One Renaissance Square
      Two N. Central Ave.
 4    Phoenix, AZ 85004-2391
      Telephone: (602) 229-5200
 5
      Alex M. Weingarten* (CA 204410)
 6    amweingarten@venable.com
      Celeste M. Brecht* (CA 238604)
 7    cmbrecht@venable.com
      Jeffrey K. Logan* (CA 136962)
 8    jklogan@venable.com
      Steven E. Swaney* (CA 221437)
 9    seswaney@venable.com
      VENABLE LLP
10    2049 Century Park East, Suite 2300
      Los Angeles, CA 90067
11    Telephone: (310) 229-9900
12    Attorneys for Plaintiffs
      Xponential Fitness, LLC, AKT Fitness, LLC,
13    Club Pilates Franchise, LLC,
      CycleBar Franchising, LLC, PB Franchising,
14    LLC, Row House Franchise, LLC,
      Stretch Lab Franchise, LLC and Yoga Six
15    Franchise, LLC
16    *Pro Hac Vice Forthcoming
17                        IN THE UNITED STATES DISTRICT COURT
18                             FOR THE DISTRICT OF ARIZONA
19
      Xponential Fitness, a Delaware limited liability   Case No.:
20    company; AKT Franchise, LLC, a Delaware
21    limited liability company; Club Pilates            COMPLAINT FOR
      Franchise, LLC, a Delaware limited liability       DECLARATORY RELIEF,
22    company; CycleBar Franchising, LLC, an Ohio        INJUNCTIVE RELIEF AND
      limited liability company; PB Franchising,         DAMAGES;
23
      LLC, a Delaware limited liability company;
24    Row House Franchise, LLC, a Delaware               DEMAND FOR JURY TRIAL
      limited liability company; Stretch Lab
25    Franchise, LLC, a Delaware limited liability
26




     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 2 of 28




      company; Yoga Six Franchise, LLC, a
 1
      Delaware limited liability company,
 2
                            Plaintiffs,
 3             vs.
 4
      The State of Arizona and Douglas A. Ducey,
 5    Governor of the State of Arizona, in his official
      capacity,
 6
 7                          Defendants.

 8            Plaintiffs Xponential Fitness, LLC, AKT Franchise, LLC, Club Pilates Franchise,
 9   LLC, CycleBar Franchising, LLC, PB Franchising, LLC, Row House Franchise, LLC,
10   Stretch Lab Franchise, LLC and Yoga Six Franchise, LLC (collectively, “Plaintiffs”),
11   through their undersigned attorneys, bring this Complaint for declaratory, injunctive relief
12   and damages and in support allege as follows.
13                                        INTRODUCTION
14            1.     This action recognizes that bold and aggressive action must be taken by the
15   Government to contain COVID-19 outbreaks and protect the public but questions the
16   particular action taken by Governor Douglas A. Ducey’s Executive Order 2020-43 (E.O.
17   2020-43), dated June 29, 2020, as an arbitrary and ineffective approach. Pursuant to this
18   Order, Arizona closed all indoor gymnasiums and fitness studios without considering the
19   voluminous safety precautions that Plaintiffs have adopted and implemented to reopen
20   safely, while at the same time randomly allowing other businesses, such as casinos, tattoo
21   parlors, golf courses and liquor stores, to continue operating virtually unchecked.
22   Plaintiffs are committed to public health, including physical exercise and the benefits it
23   provides. Arizona must adopt a responsible approach, not one that fails to protect the
24   health of its citizens and penalizes responsible business in the process.
25            2.     Unlike the first go around, Governor Ducey and his administration now
26   have at their disposal sufficient medical and scientific knowhow and experience to


                                                   -2
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 3 of 28




 1   understand what measures or protocols are effective short of a complete shutdown of
 2   business activity to combat the recent spike of COVID-19. Governor Ducey has, in fact,
 3   prescribed the use of these protocols as recommended or mandated by the Center for
 4   Disease Control and Prevention (the “CDC”), the Department of Labor, Occupational
 5   Safety and Health Administration (“OSHA”) and the Arizona Department of Health
 6   Services (“ADHS”) as a condition for allowing businesses to reopen or operate in Arizona
 7   following the shutdown due to COVID-19. As with other businesses, Plaintiffs have
 8   successfully developed, established and implemented policies adopting these protocols in
 9   accordance with the State’s mandate, and there is not a single report of any employee or
10   customer of Plaintiffs’ franchises contracting COVID-19 as a result of their working or
11   exercising at any of their fitness studios that are mandated to close under E.O. 2020-43.
12            3.     Although Governor Ducey has broad authority to exercise the “police
13   powers” of the State, it is not without constitutional limitation. Because of the devastating
14   impact on Plaintiffs of a blanket shutdown of their businesses and the effectiveness of
15   alternative policies that Governor Ducey has already put in place for businesses to follow
16   to mitigate COVID-19, the re-closing of Plaintiffs’ businesses as required under E.O.
17   2020-43 is not reasonable or necessary for the accomplishment of its purpose. As such,
18   E.O. 2020-43 violates Plaintiffs’ rights under the Due Process Clause, the Equal
19   Protection Clause of the United States and Arizona Constitutions, as well as the Takings
20   Clause and Contracts Clause of the United States Constitution. In addition to monetary
21   damages, Plaintiffs therefore seek an order declaring E.O. 2020-43 unconstitutional and
22   enjoining the enforcement of the Order as to Plaintiffs and their businesses in Arizona.
23                                         THE PARTIES
24            4.     Plaintiff Xponential Fitness LLC is a limited liability company organized
25   under the laws of the State of Delaware and has its principal place of business located in
26   the State of California.


                                                   -3
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 4 of 28




 1            5.     Plaintiff AKT Franchise, LLC is a limited liability company organized
 2   under the laws of the State of Delaware and has its principal place of business located in
 3   the State of California.
 4            6.     Plaintiff Club Pilates Franchise, LLC is a limited liability company
 5   organized under the laws of the State of Delaware and has its principal place of business
 6   located in the State of California.
 7            7.     Plaintiff CycleBar Franchising, LLC is a limited liability company
 8   organized under the laws of the State of Ohio and has its principal place of business
 9   located in the State of California.
10            8.     Plaintiff PB Franchising, LLC is a limited liability company organized
11   under the laws of the State of Ohio and has its principal place of business located in the
12   State of California.
13            9.     Plaintiff Row House Franchise, LLC is a limited liability company
14   organized under the laws of the State of Delaware and has its principal place of business
15   located in the State of California.
16            10.    Plaintiff Stretch Lab Franchise, LLC is a limited liability company
17   organized under the laws of the State of Delaware and has its principal place of business
18   located in the State of California.
19            11.    Plaintiff Yoga Six Franchise, LLC is a limited liability company organized
20   under the laws of the State of Delaware and has its principal place of business located in
21   the State of California.
22            12.    Defendant the State of Arizona is a state of the United States that entered the
23   Union as the 48th State in 1912.
24            13.    Defendant Douglas A. Ducey is sued in his official capacity as Governor of
25   the State of Arizona.
26


                                                    -4
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 5 of 28




 1                                  JURISDICTION AND VENUE
 2            14.    This Court has subject matter jurisdiction over Plaintiffs’ claims pursuant to
 3   28 U.S.C. §§ 1331 and 2201(a). There is federal question jurisdiction under 28 U.S.C.
 4   § 1331 because Plaintiffs allege violations of the federal Constitution. Plaintiffs seek a
 5   declaration of their rights pursuant to the Federal Declaratory Judgment Act, 28 U.S.C.
 6   § 2201, over which there is an actual controversy after Governor Ducey’s issuance of E.O.
 7   2020-43. This Court has supplemental jurisdiction over Plaintiffs’ state law claims
 8   pursuant to 28 U.S.C. § 1367(a) because they are part of the same case and controversy as
 9   Plaintiffs’ federal law claims.
10            15.    This Court has personal jurisdiction over Defendants because (a) they are
11   located in the District in which this action was filed; and (b) many of the actions giving
12   rise to these claims occurred in and/or were directed from this District.
13            16.    Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c).
14                                     FACTUAL ALLEGATIONS
15                      Plaintiffs’ Fitness Brands and Franchises in Arizona
16            17.    Plaintiff Xponential Fitness LLC is the curator of the best brands across
17   every vertical in the boutique fitness industry, including Pilates, cycle, dance, rowing,
18   stretch and yoga. Through their franchises, these brands are available in 50 studios
19   located in Arizona that collectively have more than 750 employees, provide fitness
20   services to more than 20,000 customers and generated more than $14 million in revenue
21   in 2019. To be clear, these franchises are not “big box” gyms; they are boutique, curated
22   exercise studios that are already limited in size and designed to accommodate only smaller
23   groups of people at a given time.
24            18.    Plaintiff AKT Franchise, LLC manages the licensing, systems and processes
25   employed in operating the franchise system for the fitness brand AKT, a dance-based
26   cardio concept offering a unique combination of four modalities—toning, interval, circuit


                                                    -5
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 6 of 28




 1   and dance. The Company has one franchise located in Arizona and has adopted and
 2   implemented certain written policies and procedures in compliance with the measures
 3   recommended or issued by the CDC, OSHA and ADHS as applicable to the AKT
 4   franchise in Arizona.
 5            19.    Plaintiff Club Pilates Franchise, LLC manages the licensing, systems and
 6   processes employed in operating the franchise system for the fitness brand Club Pilates,
 7   the largest network of reformer-based group Pilates studios in the world. A consistent
 8   Pilates practice will improve posture, strengthen the core and correct muscle imbalances,
 9   creating a strong foundation for movement. The Company has twenty three franchises
10   located in Arizona and has adopted and implemented certain written policies and
11   procedures in compliance with the measures recommended or issued by the CDC, OSHA
12   and ADHS as applicable to the Club Pilates franchises in Arizona.
13            20.    Plaintiff CycleBar Franchising, LLC manages the licensing, systems and
14   processes employed in operating the franchise system for the fitness brand CycleBar, the
15   world’s largest premium indoor cycling brand. Each workout provides a 45-minute low-
16   impact, high-intensity cycling experience for people of all ages and body types. The
17   Company has seven franchises located in Arizona and has adopted and implemented
18   certain written policies and procedures in compliance with the measures recommended or
19   issued by the CDC, OSHA and ADHS as applicable to the CycleBar franchises in
20   Arizona.
21            21.    Plaintiff PB Franchising, LLC manages the licensing, systems and processes
22   employed in operating the franchise system for the fitness brand Pure Barre, which offers
23   a range of class offerings that target strength, cardio and flexibility for people of all levels,
24   providing clients with self-focused time to transform the body and mind. The Company
25   has twelve franchises located in Arizona and has adopted and implemented certain written
26


                                                    -6
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 7 of 28




 1   policies and procedures in compliance with the measures recommended or issued by the
 2   CDC, OSHA and ADHS as applicable to the Pure Barre franchises in Arizona.
 3            22.    Plaintiff Row House Franchise, LLC manages the licensing, systems and
 4   processes employed in operating the franchise system for the fitness brand Row House,
 5   which is based on the idea that rowing is simply the most efficient, low-impact, high-
 6   energy, full-body workout for any fitness level. The Company has one franchise located
 7   in Arizona and has adopted and implemented certain written policies and procedures in
 8   compliance with the measures recommended or issued by the CDC, OSHA and ADHS as
 9   applicable to the Row House franchise in Arizona.
10            23.    Plaintiff Stretch Lab Franchise, LLC manages the licensing, systems and
11   processes employed in operating the franchise system for the fitness brand StretchLab,
12   which offers one-on-one assisted stretching services to increase mobility and flexibility,
13   help reduce pain, decrease muscle aches, improve posture, reduce recovery time and
14   enhance quality of life. The Company has four franchises located in Arizona and has
15   adopted and implemented certain written policies and procedures in compliance with the
16   measures recommended or issued by the CDC, OSHA and ADHS as applicable to the
17   StretchLab franchises in Arizona.
18            24.    Plaintiff Yoga Six Franchise, LLC manages the licensing, systems and
19   processes employed in operating the franchise system for the fitness brand Yoga Six,
20   which offers six different class types in the art of practicing yoga to help in controlling the
21   mind, body and soul. The Company has two franchise located in Arizona and has adopted
22   and implemented certain written policies and procedures in compliance with the measures
23   recommended or issued by the CDC, OSHA and ADHS as applicable to the Yoga Six
24   franchises in Arizona.
25
26


                                                   -7
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 8 of 28




 1                   COVID-19 and the Closure of Plaintiffs’ Businesses in Arizona
 2            25.     On or about January 31, 2020, Secretary Alex Azar of the United States
 3   Department of Health and Human Services declared a public health emergency to address
 4   COVID-19. This declaration followed a declaration by the World Health Organization
 5   that spread of the virus constituted a public emergency of international concern.
 6            26.     On March 13, 2020, President Donald J. Trump issued Proclamation 994
 7   declaring the COVID-19 outbreak in the United States constituted a national emergency,
 8   beginning March 1, 2020. Since then, the American people generally have united behind
 9   a policy of mitigation strategies, including social distancing, to flatten the curve of
10   infections and reduce the spread of the SARS–CoV–2 virus that causes COVID-19. As a
11   result, the United States economy took a major hit, with national unemployment claims
12   reaching historic levels. In the days between the national emergency declaration and
13   April 11, 2020, more than 22 million Americans reportedly filed for unemployment.
14            27.     On March 11, 2020, Governor Ducey issued a Declaration of Emergency
15   and Executive Order 2020-07 to provide health officials and administrators with tools and
16   guidance necessary to combat the spread of COVID-19. The Emergency Declaration
17   established the ADHS as the entity responsible for coordinating all matters pertaining to
18   the public health emergency response of the State.
19            28.     On March 19, 2020, Governor Ducey issued Executive Order 2020-09
20   closing all bars, movie theaters and indoor gyms and fitness clubs effective March 20,
21   2020, until further notice. This Order also closed all restaurants in counties of the State
22   with confirmed cases of COVID-19 to on-site dining until further notice.
23            29.     On March 23, 2020, Governor Ducey issued Executive Order 2020-12
24   clarifying business and operations deemed “essential” in limiting the spread of COVID-
25   19, while providing relief to families, individuals and businesses impacted. This Order
26   recognized the importance of mental and physical health, exercise and fitness as being


                                                   -8
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 9 of 28




 1   essential to the lives of Arizonans, allowing for, among other things, the provision of
 2   outdoor recreation activities such walking, hiking, biking and golfing with social
 3   distancing as essential businesses in the State of Arizona. This Order also allowed for
 4   other “essential” functions that promote the health, safety and welfare of the state or assist
 5   others in fulfilling such functions, including professional and personal service providers
 6   whose services are rendered indoors to foster the health and well-being of Arizonans.
 7                     The Reopening of Arizona and of Plaintiffs’ Businesses
 8            30.    On April 29, 2020, Governor Ducey issued Executive Order 2020-33
 9   instituting a “Stay home, Stay health, Stay connected” policy to promote physical
10   distancing, while also encouraging social connectedness. Under this Order, all businesses
11   classified as “Essential Functions” were to establish and implement social distancing and
12   sanitation measures established by the United States Department of Labor or ADHS. In
13   addition, effective May 8, 2020, retailers not classified as essential under Executive Order
14   2020-12 and whose business involves the sale of goods were allowed to open, operate and
15   offers goods for sale to customers in their stores provided they establish and implement
16   protocols and best practices for businesses to address COVID-19 as outlined in the Order.
17            31.    On May 4, 2020, Governor Ducey issued Executive Order 2020-34
18   providing that barbers and cosmetologist may resume operations effective May 8, 2020,
19   provided they establish and implement protocols and best practices for businesses to
20   address COVID-19, including face coverings for employees and customers, operating by
21   appointment only and following protocols as directed by the CDC, the United States
22   Department of Labor Division of Occupational Safety and the ADHS.
23            32.    On May 12, 2020, Governor Ducey issued Executive Order 2020-36
24   instituting a “Stay Healthy, Return Smarter, Return Stronger” policy allowing businesses
25   to gradually and safely open, effective May 16, 2020, in compliance with federal
26   guidelines to mitigate and prevent the spread of COVID-19. Under this Order, any


                                                   -9
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 10 of 28




 1   business operating in Arizona shall develop, establish and implement policies based on
 2   guidance from the CDC, OSHA and ADHS to limit and mitigate the spread of COVID-19,
 3   including: “a. Promoting healthy hygiene practices; [¶]b. Intensifying cleaning,
 4   disinfection and ventilation practices; [¶]c. Monitoring for sickness; [¶]d. Ensuring
 5   physical distancing; [¶]e. Providing necessary protective equipment; [¶]f. Allowing for
 6   and encouraging teleworking where feasible; [¶]g. Providing plans, where possible, to
 7   return to work in phases; and [¶]h. Limiting the congregation of groups of no more than
 8   10 persons when feasible in relation to the size of the location.”
 9            33.    Executive Order 2020-36 also provided for the issuance of “Guidance for
10   Gyms and Fitness Providers” stating as follows:
11                                         [See next page]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                  -10
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 11 of 28




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                           -11
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 12 of 28




 1            34.    On or about May 16, 2020, Plaintiffs’ businesses in Arizona began to reopen
 2   in accordance with the policies and guidance provided under Executive Order 2020-36.
 3   Plaintiffs have developed, established and implemented detailed and comprehensive
 4   written policies and procedures based on guidance from the CDC, OSHA and ADHS for
 5   reopening their businesses, including the following:
 6             Contactless check-in procedures including a plastic shield between
 7              receptionists and guests

 8             Limited ingress/egress into studios to ensure six feet of separation during
                entry and exit
 9
10             Mandatory mask policy
11
               Gloves and hand sanitizer provided for staff and clients
12
               No-contact temperature checks
13
14             Reduced class sizes to maximize equipment spacing to maintain six feet
                separation between customers at all times during exercise
15
16             Requiring customers to bring their own exercise equipment where
                applicable (e.g. yoga mats)
17
               Stringent sanitizing procedures and cleaning protocols prior to every
18
                class
19
               Floor stickers and other signage throughout studios to reinforce social
20              distancing
21
               Offering hybrid in-studio and livestream classes
22
23             Strict adherence to EEOC and OSHA guidelines for safeguarding
                employees
24
25            35.    On June 17, 2020, Governor Ducey issued Executive Order 2020-40

26   providing that businesses shall assist in efforts to “Contain the Spread,” by updating and


                                                   -12
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 13 of 28




 1   enforcing written policies in accordance with Executive Order 2020-36. The Order
 2   further provided that this provision shall be enforced by law enforcement and regulatory
 3   agencies that have jurisdiction over the businesses as prescribed in paragraph 5 thereof.
 4                   Executive Order 2020-43 and Reclosure of Plaintiffs’ Businesses
 5            36.      On June 29, 2020, Governor Ducey issued E.O. 2020-43 requiring that all
 6   “[i]ndoor gyms and fitness clubs or centers,” among other businesses, “pause operations”
 7   effective June 29, 2020, at 8:00 p.m., until at least July 27, 2020, unless extended. Under
 8   this Order, businesses closed by the State may “receive authorization to reopen” after they
 9   “submit a form as prescribed by [ADHS] that attests the entity is in compliance with
10   guidance issued by ADHS related to COVID-19 business operations.” To date, no “form”
11   exists as prescribed by the Order, and apparently will not be available “until at least July
12   27, 2020,” or even longer if the Order is “extended.”
13            37.      In broadly shutting down all facets of an entire industry, Governor Ducey
14   has disregarded the very findings and policies set forth in his own prior Executive Orders
15   in mandating social distancing and the related measures to mitigate and prevent the spread
16   of COVID-19. E.O. 2020-43 was issued without warning and without regard to the
17   effectiveness of the stringent protocols that Plaintiffs have implemented to protect against
18   COVID-19. There are no findings that these measures are ineffective when utilized by
19   indoor gyms or fitness clubs, nor are there any findings that Plaintiffs or their franchisees
20   somehow failed to properly implement these measures in the boutique studios they
21   operate. To the contrary, Plaintiffs are in full compliance with the guidance issued by
22   ADHA related to COVID-19 business operations, and there have been no reported
23   incidents of customers or employees becoming infected with COVID-19 while exercising
24   or working at any of Plaintiffs’ franchises in Arizona.
25            38.      The blanket prohibition in E.O. 2020-43 on the operation of all indoor gyms
26   and fitness centers is arbitrary, unnecessary and unreasonable. There is no evidence that


                                                    -13
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 14 of 28




 1   such a drastic and oppressive measure is necessary to address the recent increase in
 2   COVID-19 infections in Arizona. Nor does E.O. 2020-43 balance the important need to
 3   prevent the further spread of COVID-19 against the equally important need of citizens to
 4   maintain their physical and mental well-being during these difficult times—while also
 5   protecting against economic collapse.
 6            39.    Although implicitly acknowledging that some social activities are riskier
 7   than others, E.O. 2020-43 fails to consider that exercising at a boutique fitness studio
 8   under controlled conditions that are informed by the best scientific and medical
 9   knowledge presents no greater risk of spreading COVID-19 than many other activities that
10   are currently allowed in Arizona (such as getting a tattoo or gaming at a casino).
11   Moreover, the physical and mental health benefits to Arizonans from allowing Plaintiffs
12   to continue operating under conditions known to mitigate and protect against the risk of
13   spreading COVID-19 outweigh the benefits sought in issuing E.O. 2020-43, to say
14   nothing of the devastating economic impacts that the Order imposes on Plaintiffs, their
15   franchisees and their employees in shutting down all operations of all fitness studios in
16   Arizona, across the board.
17            40.    Plaintiffs and the other Arizonans who operate and work at Plaintiffs’
18   franchises have already suffered tremendous hardship from prior closure orders due to
19   COVID-19 and were just beginning to return to work and get back on their feet, only to
20   have the rug pulled from under them again. It is as if no one has learned what does and
21   does not work to mitigate the spread of COVID-19 and the benefits of social distancing
22   and other measures shown to be effective in mitigating COVID-19 remain unknown. But
23   none of this is true. The guidelines recommended by the CDC and implemented by the
24   ADHS are known to be effective in mitigating COVID-19 and continue to be in effect
25   throughout all walks of life in Arizona. In view of this knowledge and experience, the
26   devastating impact to Arizonans from blanket shut-down orders such as E.O. 2020-43 is


                                                   -14
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 15 of 28




 1   totally unnecessary and easily avoidable. As such, E.O. 2020-43 is not only unwise and
 2   irresponsible, it cannot withstand constitutional scrutiny.
 3                                   FIRST CLAIM FOR RELIEF
 4                                Violation of the Due Process Clause
 5                                      (Against All Defendants)
 6            41.    Plaintiffs hereby realleges and incorporate all prior allegations of this
 7   Complaint as if set forth fully herein.
 8            42.    The Fourteenth Amendment to the United States Constitution provides in
 9   pertinent part: “No state shall make or enforce any law which shall abridge the privileges
10   or immunities of citizens of the United States; nor shall any state deprive any person of
11   life, liberty, or property, without due process of law….”
12            43.    The Fifth Amendment to the United States Constitution provides in
13   pertinent part: “No person shall be … deprived of life, liberty, or property, without due
14   process of law….”
15            44.    Plaintiffs have a fundamental property interest in conducting lawful
16   business activities that is protected by the Due Process Clause of the Fifth and Fourteenth
17   Amendments to the United States Constitution.
18            45.    In issuing E.O. 2020-43, which expressly deprives Plaintiffs of their rights
19   and liberties in conducting lawful businesses by ordering that all “[i]ndoor gyms and
20   fitness clubs or centers” shall “pause operations” until at least June 27, 2020, unless
21   extended, Defendants did not afford Plaintiffs with a constitutionally adequate hearing or
22   opportunity to present their case for their businesses to not be subject to the Order and to
23   not be closed under the terms stated or at all. At a minimum, Plaintiffs should have been
24   able to decide for themselves whether to “pause operations” of their businesses if they
25   were not equipped properly to deal with the health and safety guidelines issued by the
26   CDC and ADHS in connection with COVID-19.


                                                    -15
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 16 of 28




 1            46.    Defendants failed to comply with the procedural and substantive
 2   requirements of the United States Constitution in connection with Plaintiffs’ rights and
 3   liberties as they relate to their respective businesses, which would have given Plaintiff a
 4   meaningful opportunity to respond to the proposed shut down of the businesses and
 5   explain how and why they are so deeply flawed and unconstitutional as applied to
 6   Plaintiffs.
 7            47.    Because the issuance of E.O. 2020-43 was made in reliance on procedurally
 8   deficient and substantively unlawful processes, Plaintiffs were directly and proximately
 9   deprived of their property and, consequently, their ability to lawfully operate their
10   business without unconstitutional government overreach.
11            48.    Because E.O. 2020-43 is arbitrary and capricious as applied to Plaintiffs
12   with respect to the shut down their businesses, Plaintiffs were directly and proximately
13   deprived of their property rights absent substantive due process of law in violation of the
14   Fifth and Fourteenth Amendments to the United States Constitution.
15            49.    Plaintiffs have no adequate remedy at law and will suffer serious and
16   irreparable harm to their constitutional rights unless Defendants are enjoined from
17   implementing and enforcing E.O. 2020-43 as to Plaintiffs and their franchisees in
18   Arizona.
19            50.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
20   declaratory relief and injunctive relief invalidating and enjoining enforcement of E.O.
21   2020-43 as to Plaintiffs and their franchisees in Arizona.
22            51.    Plaintiffs found it necessary to engage the services of private counsel to
23   vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
24   attorneys’ fees pursuant to 42 U.S.C. § 1988.
25
26


                                                   -16
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 17 of 28




 1                                 SECOND CLAIM FOR RELIEF
 2                              Violation of the Equal Protection Clause
 3                                      (Against All Defendants)
 4            52.    Plaintiffs hereby realleges and incorporate all prior allegations of this
 5   Complaint as if set forth fully herein.
 6            53.    The Fourteenth Amendment to the United States Constitution provides in
 7   pertinent part: “No state shall … deny to any person within its jurisdiction the equal
 8   protection of the laws.”
 9            54.    There is no rational basis to deny Plaintiffs the right to conduct their
10   businesses yet permit other equally “non-essential” and even less “essential” businesses
11   that present substantially the same or a greater risk of the spread of COVID-19 to continue
12   without a mandatory “pause” in operations of their businesses. This includes indoor
13   dining, tattoo parlors, barbers, cosmetologists, spas, and casinos.
14            55.    Plaintiffs have no adequate remedy at law and will suffer serious and
15   irreparable harm to their constitutional rights unless Defendants are enjoined from
16   implementing and enforcing E.O. 2020-43 as to Plaintiffs and their franchisees in
17   Arizona.
18            56.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
19   declaratory relief and injunctive relief invalidating and enjoining enforcement of E.O.
20   2020-43 as to Plaintiffs and their franchisees in Arizona.
21            57.    Plaintiffs found it necessary to engage the services of private counsel to
22   vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
23   attorneys’ fees pursuant to 42 U.S.C. § 1988.
24
25
26


                                                    -17
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 18 of 28




 1                                  THIRD CLAIM FOR RELIEF
 2                                    Violation of Takings Clause
 3                                      (Against All Defendants)
 4            58.    Plaintiffs hereby realleges and incorporate all prior allegations of this
 5   Complaint as if set forth fully herein.
 6            59.    The Fifth Amendment to the United States Constitution provides in relevant
 7   part: “[N]or shall private property be taken for public use, without just compensation.”
 8            60.    The “police power” that is inherent in a sovereign government and reserved
 9   for the States in the Tenth Amendment to the United States Constitution is subject to
10   constitutional considerations, including the “Takings Clause” in the Fifth Amendment to
11   the U.S. Constitution. “To justify the State in thus interposing its authority in behalf of
12   the public, it must appear—First, that the interests of the public … require such
13   interference; and, second, that the means are reasonably necessary for the accomplishment
14   of the purpose, and not unduly oppressive upon individuals.” Lawton v. Steele, 152 U.S.
15   133, 137 (1894). The second prong of this test requires consideration of “such things as
16   the nature of the menace against which [the government action] will protect, the
17   availability and effectiveness of other less drastic protective steps, and the loss which
18   appellants will suffer from the imposition of the ordinance.” Goldblatt v. Hempstead, 369
19   U.S. 590, 595 (1962).

20            61.    The interests of the public do not require the closing of Plaintiffs’ business
21   as mandated under E.O. 2020-34. In prior Executive Orders, Governor Ducey has already
22   acknowledged that the way to mitigate or prevent the spread of COVID-19 is to develop,
23   establish and implement policies based on guidance from the CDC, OSHA and ADHA to
24   limit and mitigate the spread of COVID-19. Accordingly, in lieu of a blanket shutdown
25   order, the appropriate response would have been to order Plaintiffs to develop, establish
26   and implement such policies. In fact, Governor Ducey had already issued such an order,


                                                    -18
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 19 of 28




 1   and the banning of Plaintiffs’ businesses for a second time as mandated in E.O. 2020-34
 2   was wholly unnecessary.
 3            62.    Significantly, E.O. 2020-34 does not ban Plaintiff from operating their
 4   businesses without COVID-19 precautions; it much more broadly bans them from
 5   operating their businesses at all until at least July 27, 2020. An unconstitutional “taking”
 6   is still unconstitutional even if the taking is temporary. “The potential for future relief
 7   does not control … because whatever may occur in the future cannot undo what has
 8   occurred in the past. … If this deprivation amounts to a taking, its limited duration will
 9   not bar constitutional relief. It is well established that temporary takings are as protected
10   by the Constitution as are permanent ones.” First English Evangelical Lutheran Church
11   v. County of L.A., 482 U.S. 304, 318 (1987).
12            63.    The shutdown of each of Plaintiffs’ businesses under E.O. 2020-34
13   constitutes an unconstitutional taking in violation of the Fifth Amendment to the United
14   States Constitution.
15            64.    Plaintiffs have no adequate remedy at law and will suffer serious and
16   irreparable harm to their constitutional rights unless Defendants are enjoined from
17   implementing and enforcing E.O. 2020-43 as to Plaintiffs and their franchisees in
18   Arizona.
19            65.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to money
20   damages for the unconstitutional taking of their properties, as well as declaratory and
21   injunctive relief invalidating and enjoining enforcement of E.O. 2020-43 as to Plaintiffs
22   and their franchisees in Arizona.
23            66.    Plaintiffs found it necessary to engage the services of private counsel to
24   vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
25   attorneys’ fees pursuant to 42 U.S.C. § 1988.
26


                                                   -19
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 20 of 28




 1                                 FOURTH CLAIM FOR RELIEF
 2                         Violation of Due Process, Ariz. Const. Art. 2, § 4
 3                                      (Against All Defendants)
 4            67.    Plaintiffs hereby realleges and incorporate all prior allegations of this
 5   Complaint as if set forth fully herein.
 6            68.    Article 2, § 4 of the Arizona Constitution prohibits deprivation of life,
 7   liberty or property without due process of law.
 8            69.    Plaintiffs’ respective rights to conduct lawful businesses is a protected
 9   property interest.
10            70.    Plaintiffs were entitled to an opportunity to be heard before enactment of
11   E.O. 2020-43 to establish Plaintiffs’ businesses are in compliance with guidance issued by
12   ADHA related to COVID-19 business operations and are not a threat to public health.
13   Alternatively, Plaintiffs were entitled to an opportunity to be heard immediately after
14   enactment of E.O. 2020-43 to establish Plaintiffs’ businesses are in compliance with such
15   guidance and are not a threat to public health.
16            71.    Defendants’ failure to provide Plaintiffs with an opportunity to be heard
17   before depriving Plaintiffs of their right to conduct their businesses violates Plaintiffs’
18   procedural due process rights under Article 2, § 4 of the Arizona Constitution.
19            72.    In addition, there is no rational basis for E.O. 2020-43, and it is arbitrary and
20   capricious. In accordance with Governor Ducey’s prior Executive Orders, Plaintiffs were
21   and are already in compliance with guidance issued by ADHA related to COVID-19
22   business operations, and Defendants’ closure of Plaintiffs’ businesses under E.O. 2020-43
23   violates their right under Article 2, § 4 of the Arizona Constitution to be free from
24   deprivation of property without due process of law.
25            73.    Plaintiffs have no adequate remedy at law and will suffer serious and
26   irreparable harm to their constitutional rights unless Defendants are enjoined from


                                                    -20
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 21 of 28




 1   implementing and enforcing E.O. 2020-43 as to Plaintiffs and their franchisees in
 2   Arizona.
 3            74.    Plaintiffs are entitled to declaratory relief and injunctive relief invalidating
 4   and enjoining enforcement of E.O. 2020-43 as to Plaintiffs and their franchisees in
 5   Arizona.
 6            75.    Plaintiffs are entitled to an award of their attorneys’ fees and costs pursuant
 7   to the private attorney general doctrine.
 8                                   FIFTH CLAIM FOR RELIEF
 9                     Violation of Equal Protection, Ariz. Const. Art. 2, § 13
10                                      (Against All Defendants)
11            76.    Plaintiffs hereby realleges and incorporate all prior allegations of this
12   Complaint as if set forth fully herein.
13            77.    Article 2, § 13 of the Arizona Constitution states: “No law shall be enacted
14   granting to any citizen, class of citizens, or corporation other than municipal, privileges or
15   immunities which, upon the same terms, shall not equally belong to all citizens or
16   corporations.”
17            78.    In violation of Article 2, § 13 of the Arizona Constitution, E.O. 2020-43
18   creates an arbitrary classification between indoor gyms or fitness centers, which are
19   subject to closure, and other equally “non-essential” and even less “essential” businesses,
20   which are not subject to closure.
21            79.    In violation of Article 2, § 13 of the Arizona Constitution, E.O. 2020-43
22   arbitrarily classifies indoor gyms or fitness centers such as Plaintiffs that operate with
23   appropriate COVID protocols with other gyms or fitness centers that do not operate with
24   appropriate COVID protocols.
25            80.    Plaintiffs have no adequate remedy at law and will suffer serious and
26   irreparable harm to their constitutional rights unless Defendants are enjoined from


                                                     -21
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 22 of 28




 1   implementing and enforcing E.O. 2020-43 as to Plaintiffs and their franchisees in
 2   Arizona.
 3            81.    Plaintiffs are entitled to declaratory relief and injunctive relief invalidating
 4   and enjoining enforcement of E.O. 2020-43 as to Plaintiffs and their franchisees in
 5   Arizona.
 6            82.    Plaintiffs are entitled to an award of their attorneys’ fees and costs pursuant
 7   to the private attorney general doctrine.
 8                                   SIXTH CLAIM FOR RELIEF
 9                         Violation of U.S. Constitution Contracts Clause
10                                      (Against All Defendants)
11            83.    Plaintiffs hereby reallege and incorporate all prior allegations of this
12   Complaint as if set forth fully herein.
13            84.    Article 1, Section 10 of the United States Constitution provides: “No state
14   shall . . . pass any . . . Law impairing the Obligation of Contracts.”
15            85.    Plaintiffs AKT Franchise, LLC, Club Pilates Franchise, LLC, CycleBar
16   Franchising, LLC, PB Franchising, LLC, Row House Franchise, LLC, Stretch Lab
17   Franchise, LLC and Yoga Six Franchise, LLC are parties to valid franchise agreements
18   with individual operators of Plaintiffs’ various fitness brands, including in the State of
19   Arizona. These contracts establish various rights inuring to Plaintiffs’ benefit, including
20   the right to receive royalties and other payments from franchisees.
21            86.    The franchisees are, in turn, parties to contracts with the individual
22   customers who pay the franchisees for fitness and exercise services and products provided
23   by Plaintiffs and the franchisees. Plaintiffs are beneficiaries of these contracts because
24   their ability to receive royalties and other payments is directly tied to the franchisees’
25   ability to provide fitness services and products to individual customers.
26


                                                     -22
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 23 of 28




 1            87.    By its terms, E.O. 2020-43 substantially impairs the existing contracts
 2   between Plaintiffs and their franchisees, and between the franchisees and their customers.
 3            88.    If E.O. 2020-43 is enforced and requires Plaintiffs’ franchisees to cease all
 4   operations indefinitely, it would substantially undermine the contracts between Plaintiffs
 5   and their franchisees, and between the franchisees and their customers, because E.O.
 6   2020-43 eliminates the very essence of the contractual bargain in these existing contracts.
 7            89.    If E.O. 2020-43 is enforced and requires Plaintiffs’ franchisees to cease all
 8   operations indefinitely, it would substantially interfere with the reasonable expectations
 9   under existing contracts between Plaintiffs and their franchisees, and between the
10   franchisees and their customers, because shuttering all indoor gyms and fitness clubs
11   eliminates the primary value of those contracts.
12            90.    Plaintiffs, their franchisees, and their customers had no reason to anticipate
13   that E.O. 2020-43 would close all indoor gyms and fitness clubs indefinitely at the time
14   they bargained for these contracts.
15            91.    The ability of Plaintiffs’ franchisees to operate fitness studios and to provide
16   exercise services and products to customers had obvious value and was a significant factor
17   in Plaintiffs’ bargaining expectations when entering into these contracts.
18            92.    E.O. 2020-43 is not drawn in an appropriate and reasonable way to advance
19   a significant and legitimate public purpose.
20            93.    E.O. 2020-43’s irrational exemptions—such as allowing casinos, liquor
21   stores, tanning salons, and other non-essential businesses to continue operations while
22   shuttering gyms and fitness clubs—demonstrate that E.O. 2020-43 was not a proper
23   exercise the police power, but instead sought to provide a benefit to special interests while
24   harming Plaintiffs.
25            94.    E.O. 2020-43 does not reasonably advance the purpose of reducing
26   community spread of the novel coronavirus, because its exemptions allow other


                                                    -23
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 24 of 28




 1   businesses to continue operations without any reasonable grounds for the disparate
 2   treatment of those businesses and Plaintiffs’ businesses.
 3            95.    E.O. 2020-43 will unreasonably and substantially impair the existing
 4   contracts between Plaintiffs and their franchisees, and between the franchisees and their
 5   customers, because more moderate and narrowly tailored restrictions on indoor gyms and
 6   fitness clubs would have served the State’s purported purpose equally well.
 7            96.    If shutting down indoor gyms and fitness clubs was necessary to reduce the
 8   spread of novel coronavirus, then Defendants would not have irrationally exempted from
 9   numerous categories of business that similarly involve the congregation of individuals in
10   retail spaces, such as casinos, beauty salons, and “big box” stores, among others.
11            97.    E.O. 2020-43 therefore violates the Contracts Clause of the U.S.
12   Constitution, and this violation is actionable under Section 1983 of Title 42 of the U.S.
13   Code.
14                                SEVENTH CLAIM FOR RELIEF
15                              Violation of Due Process – Vagueness
16                                     (Against All Defendants)
17            98.    Plaintiffs hereby reallege and incorporate all prior allegations of this
18   Complaint as if set forth fully herein.
19            99.    The Fifth Amendment to the United States Constitution provides in
20   pertinent part: “No person shall be … deprived of life, liberty, or property, without due
21   process of law….”
22            100.   It is a fundamental principle that laws regulating persons or entities must
23   give fair notice of conduct that is forbidden or required. This requirement in clarity in
24   regulation is essential to the protections provided by the due process clause of the Fifth
25   Amendment. Laws that are impermissibly vague therefore violate due process and are
26   unconstitutional.


                                                   -24
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 25 of 28




 1            101.   Individuals who violate Executive Orders issued by the governor, including
 2   E.O. 2020-43, are subject to criminal penalties. See, e.g., A.R.S. § 26-317.
 3            102.   E.O. 2020-43 is impermissibly vague in violation of the due process clause
 4   because it purports to apply to “[i]ndoor gyms and fitness clubs or centers” without further
 5   defining that phrase, which has no accepted meaning or definition in Arizona law, and
 6   thus a person of ordinary intelligence cannot reasonably discern to whom E.O. 2020-43
 7   applies
 8            103.   E.O. 2020-43 is impermissibly vague in violation of the due process clause
 9   because it directs certain businesses to “pause operations,” without further defining that
10   phrase, and thus a person of ordinary intelligence cannot reasonably discern what conduct
11   E.O. 2020-43 prohibits.
12            104.   E.O. 2020-43 is impermissibly vague in violation of the due process clause
13   in that it purports to pause the operations of certain businesses “until at least July 27,
14   2020,” without further explanation, and thus a person of ordinary intelligence cannot
15   reasonably discern the duration of the already vague restrictions contained in E.O. 2020-
16   43.
17            105.   E.O. 2020-43 is impermissibly vague in violation of the due process clause
18   in that is purports to require businesses to submit a “form” in order to obtain authorization
19   to resume operations, without making the form available and without setting forth any
20   standards or guidelines for how reopening determinations will be made, and thus a person
21   of ordinary intelligence cannot reasonably discern how to obtain authorization to resume
22   business operations under E.O. 2020-43.
23            106.   The individual requirements of E.O. 2020-43, and E.O. 2020-43 read as a
24   whole, are so vague and indefinite as to establish no enforceable rules or standards at all.
25
26


                                                   -25
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 26 of 28




 1            107.   There are no supplemental Executive Orders or other government resources
 2   available to explain, clarify, or correct the vague and indefinite terms and requirements of
 3   E.O. 2020-43.
 4            108.   To the extent E.O. 2020-43 could be interpreted to apply to Plaintiffs, and to
 5   the extent Plaintiffs face criminal penalties for violating the vague requirements of E.O.
 6   2020-43, Plaintiffs will suffer serious and irreparable harm to their constitutional rights
 7   unless Defendants are enjoined from implementing and enforcing E.O. 2020-43 as to
 8   Plaintiffs and their franchisees in Arizona.
 9            109.   Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
10   declaratory relief and injunctive relief invalidating and enjoining enforcement of E.O.
11   2020-43 as to Plaintiffs and their franchisees in Arizona.
12                                     PRAYER FOR RELIEF
13            WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:
14            A.     Declaring that E.O. 2020-43 is unenforceable because it is unconstitutional
15   under the Due Process Clause of the Fifth and Fourteenth Amendments to the United
16   States Constitution;
17            B.     Declaring that E.O. 2020-43 is unenforceable because it is unconstitutional
18   under the Equal Protection Clause of the Fourteenth Amendment to the United States
19   Constitution;
20            C.     Declaring that E.O. 2020-43 is unenforceable because it is unconstitutional
21   under the Takings Clause of the Fifth Amendment to the United States Constitution
22            D.     Declaring that E.O. 2020-43 is unenforceable because it violates Plaintiffs’
23   rights to due process under Article 2, § 4 of the Arizona Constitution;
24            E.     Declaring that E.O. 2020-43 is unenforceable because it violates Plaintiffs’
25   rights to equal protection of law under Article 2, § 13 of the Arizona Constitution;
26            F.     Declaring that E.O. 2020-43 is unenforceable because it is unconstitutional


                                                    -26
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 27 of 28




 1   under the Contracts Clause in Article 1, Section 10 of the United States Constitution;
 2            G.     Declaring that E.O. 2020-43 is unenforceable because it is
 3   unconstitutionally vague under the Due Process Clause of the Fifth and Fourteenth
 4   Amendments to the United States Constitution;
 5            H.     Temporarily and permanently enjoining the enforcement of E.O. 2020-43;
 6            I.     Awarding Plaintiffs money damages in an amount according to proof;
 7            J.     Awarding Plaintiffs their costs and litigation expenses, including attorney’s
 8   fees and costs; and
 9            K.     Awarding Plaintiffs such other and further relief that this Court deems just,
10   proper, and equitable.
11            RESPECTFULLY SUBMITTED this 1st day of July, 2020.
12                                               QUARLES & BRADY LLP
                                                 Renaissance One
13                                               Two North Central Avenue
                                                 Phoenix, AZ 85004-2391
14
                                                 By /s/ Brian A. Howie
15                                                  Brian A. Howie
16                                               Alex M. Weingarten* (CA 204410)
                                                 amweingarten@venable.com
17                                               Celeste M. Brecht* (CA 238604)
                                                 cmbrecht@venable.com
18                                               Jeffrey K. Logan* (CA 136962)
                                                 jklogan@venable.com
19                                               Steven E. Swaney* (CA 221437)
                                                 seswaney@venable.com
20                                               VENABLE LLP
                                                 2049 Century Park East, Suite 2300
21                                               Los Angeles, CA 90067
22                                               Attorneys for Plaintiffs
                                                 Xponential Fitness, LLC, AKT Fitness, LLC,
23                                               Club Pilates Franchise, LLC,
                                                 CycleBar Franchising, LLC, PB Franchising,
24                                               LLC, Row House Franchise, LLC,
                                                 Stretch Lab Franchise, LLC and Yoga Six
25                                               Franchise, LLC
26                                               *Pro Hac Vice Forthcoming


                                                   -27
     QB\63776628.1
        Case 2:20-cv-01310-JZB Document 1 Filed 07/01/20 Page 28 of 28




 1
                                        JURY TRIAL DEMAND
 2
              Plaintiffs hereby demand a jury trial on all claims for which it is available.
 3
              RESPECTFULLY SUBMITTED this 1st day of July, 2020.
 4
                                                  QUARLES & BRADY LLP
 5                                                Renaissance One
                                                  Two North Central Avenue
 6                                                Phoenix, AZ 85004-2391
 7                                                By /s/ Brian A. Howie
 8                                                   Brian A. Howie

 9                                                Alex M. Weingarten* (CA 204410)
                                                  amweingarten@venable.com
10                                                Celeste M. Brecht* (CA 238604)
                                                  cmbrecht@venable.com
11                                                Jeffrey K. Logan* (CA 136962)
                                                  jklogan@venable.com
12                                                Steven E. Swaney* (CA 221437)
                                                  seswaney@venable.com
13                                                VENABLE LLP
                                                  2049 Century Park East, Suite 2300
14                                                Los Angeles, CA 90067

15                                                Attorneys for Plaintiffs
                                                  Xponential Fitness, LLC, AKT Fitness, LLC,
16                                                Club Pilates Franchise, LLC,
                                                  CycleBar Franchising, LLC, PB Franchising,
17                                                LLC, Row House Franchise, LLC,
                                                  Stretch Lab Franchise, LLC and Yoga Six
18                                                Franchise, LLC

19                                                *Pro Hac Vice Forthcoming

20
21
22
23
24
25
26


                                                    -28
     QB\63776628.1
